Citation Nr: 1811959	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-36 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active and honorable service for VA purposes from March 1969 to March 1971.  He had additional service through September 1975 that ended under other than honorable conditions.  The Veteran died in December 2011.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board in November 2014 when it was remanded in order to schedule the appellant for a hearing.  Thereafter, the appellant appeared before the undersigned Veterans Law Judge at a February 2015 hearing and, with the assistance of a translator, provided testimony in this matter.  A transcript is in the record.  The appeal has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran died in December 2011; the immediate cause of death was congestive heart failure.

2.  Service connection had not been established for any disability at the time of the Veteran's death.

3.  Congestive heart disease was not shown during service or until many years after discharge from service, and there is no competent medical evidence that relates his congestive heart failure to active service.  

4.  The Veteran's death was not due to or the result of service or to a disability of service origin.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 1310, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In this case, VA provided the appellant with an April 2013 notification letter prior to the initial adjudication of her claim.  Regarding the duty to assist, the Veteran's service treatment records have been obtained and associated with his claims file.  The appellant has also submitted private evidence in support of the claim, and VA treatment records have been obtained.  The appellant offered testimony at her hearing.  VA has not obtained any medical opinion in this matter.  However, as the service treatment records are completely devoid of any evidence of congestive heart failure or any disability such as diabetes that the appellant contends resulted in his heart failure, there reasonable effort to seek such an opinion are not needed for adjudication.  38 U.S.C.A. § 5103A(a).  There is no indication that there is any outstanding relevant evidence, and the Board will proceed with consideration of the Veteran's appeal. 

Finally, the appellant's VBMS file shows she has submitted additional private medical records since the most recent supplemental statement of the case was issued.  However, since she has submitted this evidence and since her appeal was received after February 2013, it is presumed that she waives RO consideration of the evidence unless she indicates otherwise.  Since she has not done so, waiver is presumed, and the Board can proceed.  38 U.S.C. § 7105(e).

Cause of Death

The appellant contends that the illness that resulted in the death of the Veteran was related to active service.  She notes that the Veteran died of heart failure, but she believes that his heart failure was the result of his diabetes mellitus, which she further believes developed due to active service.  At this juncture, the Board notes that there is support in the medical record for the appellant's contention that his diabetes mellitus either caused or aggravated his heart disability, so that the possible service incurrence of diabetes mellitus is relevant and must be addressed. 

Legal Criteria

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312. 

In determining whether the disability that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

In a DIC claim based on cause of death, the first Caluza requirement, "evidence of a current disability, will always have been met (the current disability being the condition that caused the veteran to die)".  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

If arteriosclerosis or diabetes mellitus becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of these disabilities during service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arteriosclerosis and diabetes mellitus are both listed. 

Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488(1997). 

A veteran who served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent during Vietnam service, then there are certain diseases that are presumed to be the result of this exposure.  These include diabetes mellitus and ischemic heart disease.  38 C.F.R. § 3.309.  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet App 120, 124(2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C. § 1154 (a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b). 

Analysis

Initially, the Board notes that the Veteran had active service from March 1969 to June 1970 that ended in an honorable discharge.  He immediately reenlisted.  As his initial enlistment would not have ended until March 1971 but for his desire to reenlist early, for VA purposes his period of honorable service is considered to be from March 1969 to March 1971.  However, the Veteran also had a period of service from March 1971 to September 1975 that ended with a discharge of under other than honorable conditions.  A November 1980 VA Administrative Decision notes that this was due to a criminal conviction in a civilian court, and determined that the second period of service was not honorable for VA purposes.  11/6/1980 Administrative Dec. p. 1.  There is no indication that the character of discharge from the second period of service was ever changed, and it has not been challenged by the appellant.  Therefore, any VA benefits that are awarded must be based on the first honorable period of service and not the second period of service.  See 38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. § 3.12 (2017).  

The Veteran died in December 2011.  His death certificate states that the immediate cause of death was congestive heart failure.  No other cause of death was listed, and there were no other significant conditions contributing to death but not resulting in the underlying cause.  The box regarding an autopsy was left blank.  12/4/2011 Death Certificate, p. 1.  

A review of the record shows that service connection was not in effect for any disability at the time of the Veteran's death.  

A review of the Veteran's service treatment records for the period from March 1969 to March 1971 shows that they are negative for evidence of heart disease or diabetes mellitus.  The service treatment records for the period from March 1971 to September 1975 have also been reviewed.  These show that the Veteran answered "yes" to a history of heart disease and to pain or pressure in the chest in a September 1975 Report of Medical History.  The 1975 physician's summary states this referred to a past heart murmur, and occasional chest pain.  The Veteran denied a history of sugar or albumin in the urine.  But significantly, the physical examination that was also conducted in September 1975 found that the Veteran's heart and vascular system were normal.  His urinalysis was negative for albumin or sugar.  5/4/2007 STR - Medical, pp. 37, 47.  

The post-service medical records include VA treatment records with a personal medical history of a diagnosis of diabetes mellitus in 1980, and coronary artery disease with myocardial infarction in 2000 with coronary bypass graft in 2001.  The Veteran also had a below the knee amputation of the left foot due to diabetes related gangrene in 2002.  5/19/2006 Capri, p. 12.  

The remainder of the Veteran's VA and private medical records have been reviewed.  These do not include evidence of heart disease or diabetes mellitus until years after discharge from service, and there is no competent opinion that indicates either of these disabilities to service.  At the February 2015 hearing, the appellant testified that the Veteran told her he was first diagnosed with diabetes when he was 30 years old.  The record shows that the Veteran was born in March 1949, which would place the initial diagnosis of diabetes mellitus in 1979, several years after both periods of active service had ended.  This is consistent with the history in the VA records of diabetes mellitus since 1980.  

The Board finds that the preponderance of the competent and probative evidence is against entitlement to service connection for the cause of the Veteran's death.  The lack of finding in the service treatment records, which include general examination and complaints by the Veteran for other aliment such a right leg pain, for the honorable period of service weights against a finding that the heart disability that resulted in the death of the Veteran or of the diabetes mellitus the appellant believes caused the heart disability.  The Board acknowledges that the September 1975 Report of Medical History does include the Veteran's self-reports of chest pain and a past heart murmur.  However, the medical examination conducted at that time found that the heart was normal.  Furthermore, even if these symptoms were an early manifestation of heart disease, they were reported more than four years after the March 1971 end of the qualifying period of honorable service.  Also weighing against the claim are the records from both periods of service regarding evidence of signs or symptoms of diabetes mellitus.  As noted above, the Veteran denied a history of sugar or albumin in the urine and such is support by the September 1975 laboratory finding of the same.  The competent evidence of record does not reflect a diagnosis of heart disease or diabetes mellitus within a year of discharge, so that these disabilities cannot be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's own words date the initial diagnosis of diabetes several years after discharge, and the earliest post-service competent evidence of heart disease is not until approximately 2000, which the Board finds breaks continuity of symptomatology between service and the disabilities that resulted in the Veteran's death.  Finally, there is no medical opinion whatsoever that relates either the Veteran's congestive heart failure or his diabetes mellitus to active service.  The criteria of evidence of in-service incurrence and a nexus between the Veteran's death and service have not been met, and service connection for the cause of death is not established.  

In reaching this decision, the Board has also considered entitlement to service connection for the congestive heart failure and/or diabetes mellitus on a presumptive basis due to herbicide exposure.  As the Veteran did serve in the Vietnam era, the RO obtained his personnel records to ascertain whether or not he served in Vietnam or any other location where herbicides may have been used.  However, he did not.  See, e.g., 07/16/2014 VA Memo.  His personnel records establish that the entirety of his foreign service was in Germany.  He never contended that he was in Vietnam or exposed to herbicide in any other location, and the appellant has never made such an assertion.  It follows that service connection for ischemic heart disease or diabetes mellitus cannot be presumed, and the congestive heart failure that resulted in the Veteran's death be cannot be related to service under these provisions.  38 C.F.R. §§ 3.307, 3.309.  



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is denied. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


